EXHIBIT Cinnamon Jang Willoughby & Company Chartered Accountants A Partnership of Incorporated Professionals CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-139815) of Flexible Solutions International, Inc. of our report dated February 23, 2007, relating to the consolidated financial statements, which appears in this Form 10-KSB. /s/ Cinnamon Jang Willoughby & Company Cinnamon Jang Willoughby & Company Burnaby,
